Citation Nr: 1758974	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  09-11 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES


1. Entitlement to service connection for disability manifested by shortness of breath.

2. Entitlement to a disability rating in excess of 20 percent for degenerative osteoarthritis, lumbar and thoracic spine, with muscle spasm and disc bulge, L3-4, L4-5, and L5-S1 (hereinafter "lumbar and thoracic spine disability") prior to January 6, 2009, and in excess of 40 percent from January 6, 2009. 

3. Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity. 

4. Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

5. Entitlement to a disability rating in excess of 20 percent for right ankle strain with degenerative joint disease (DJD).

6. Entitlement to a total disability evaluation based on individual unemployability (TDIU rating) prior to August 14, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel 


INTRODUCTION

The Veteran had active duty service from June 1977 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that granted a 20 percent rating for a service-connected lumbar and thoracic spine disability, effective June 28, 2006; and granted service connection for peripheral neuropathy of each lower extremity with initial 10 percent disability ratings, effective June 28, 2006.  The appeal also arises from an April 2008 rating decision by the VA RO in Atlanta, Georgia, that, in pertinent part, denied entitlement to a rating in excess of 10 percent for the service-connected right ankle disability; and an August 2009 rating decision by the same RO, which denied service connection for shortness of breath.  The case is now under the jurisdiction of the Atlanta, Georgia RO.

In an August 2012 rating decision, the RO granted an increased 20 percent rating for right ankle strain with DJD.  The Veteran has continued his appeal for an even higher rating.  Additionally, a January 2015 rating decision granted entitlement to a TDIU, effective October 13, 2010.  In a May 2017 rating decision the RO granted an earlier effective date of August 14, 2008 for the TDIU rating.  The issue of entitlement to a TDIU prior to August 14, 2008 remains on appeal.

In November 2014, the Board remanded this matter for additional development.  In August 2016, the Board again remanded this matter in order to have the AOJ (Agency of Original Jurisdiction) issue a supplemental statement of the case (SSOC) as well as because there had not been substantial compliance with the prior remand directives.  See Stegall v. West, 11 Vet.App. 268 (1998).  

Although further delay is regrettable, for reasons set forth below, another remand is warranted for the issues of entitlement to service connection for a disability manifested by shortness of breath; entitlement to higher disability ratings for the Veteran's lumbar and thoracic spine disability, both prior to and effective from January 6, 2009; and entitlement to a TDIU prior to August 14, 2008.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's peripheral neuropathy of the right lower extremity is manifested by radiating pain, numbness, and paresthesia; however, objective examination has shown minimal to no reflex, strength, or motor defects and there has been no showing of impairment amounting to moderate incomplete paralysis.

2. The Veteran's peripheral neuropathy of the left lower extremity is manifested by radiating pain, numbness, and paresthesia; however, objective examination has shown minimal to no reflex, strength, or motor defects and there has been no showing of impairment amounting to moderate incomplete paralysis.

3. The Veteran's right ankle strain with DJD is manifested by no more than marked limitation of motion; there is no evidence of or allegation of right ankle ankylosis.



CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.115b, Diagnostic Code 8520 (2017).

2. The criteria for a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.115b, Diagnostic Code 8520 (2017).

3. The criteria for a rating in excess of 20 percent for right ankle strain with DJD have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issues decided in the instant document, VA provided adequate notice in letters sent to the Veteran in July 2006 and in April 2007.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  VA has obtained all identified and available service and post-service treatment records for the Veteran, and VA examinations were conducted in 2006, 2007, 2009, 2010, 2013, 2015, and 2017.  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained, and neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  Also, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

The Board finds that appellate review may proceed without prejudice to the Veteran with respect to his claims.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Laws and Regulations

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).




1. Peripheral Neuropathy of the Right and Left Lower Extremities

The Veteran contends he should be entitled to ratings in excess of 10 percent for his service-connected right and left lower extremity peripheral neuropathy. 

The record reflects that a 10 percent rating was awarded, under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8520, for peripheral neuropathy of the right and left lower extremities.  This was consistent with the Notes to the General Rating Formula for Diseases and Injuries of the Spine, which provides that neurologic disabilities are to be evaluated separately using evaluation criteria for the most appropriate neurologic diagnostic code(s).  38 C.F.R. § 4.71a.

Under DC 8520, incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  38 C.F.R. Â§ 4.124a, DC 8520.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124 (a). 

With regard to the Veteran's peripheral neuropathy of the right and left lower extremities, the evidence of record during the time period in question consists of VA examination reports, VA examinations, and the Veteran's statements. 

On a VA examination in August 2006, the Veteran reported numbness of the legs after sitting 15 minutes and after walking for a quarter of a mile, with the duration of the paresthesia described as intermittent, lasting 15 to 20 minutes.  Examination of the lower extremities revealed sensory was intact except for the medial aspect of both legs, and there was also decreased sensation in the lateral aspect of the right and left legs as well as in the mid aspect of the left foot and medial aspect of the right foot. 

An EMG (electromyography) report from Martin Army Community Hospital dated in July 2008 revealed that EMG and NCS studies were consistent with left deep peroneal neuropathy, however, a chronic mild L5 radiculopathy on the left could not be rule out.  

On a VA examination in February 2009, the Veteran reported mid and low back pain, and numbness, tingling, and radiation to both lower extremities.  It was noted that he experienced numbness, paresthesias, and pain, and the tingling sensation was intermittent and sharp to both lower extremities.  Examination revealed sensory function was intact, reflexes were normal, motor strength testing was normal, and there was no evidence of atrophy.  He had a mild antalgic gait, favoring the right lower extremity.  EMG/NCS testing done in February 2009 showed a normal study of the bilateral lower extremities, with no electrophysical evidence of lumbar radiculopathy, plexopathy, or generalized peripheral neuropathy.  

On a VA examination on February 2010, the Veteran reported weakness, numbness, paresthesias, dysesthesias, pain, and impaired coordination in the lower legs, as well as "sleep and numbness" symptoms, and his gait was guarded due to weakness.  Motor examination revealed muscle strength was slightly decreased in the left lower extremity.  Sensory function examination revealed decreased sensation to light touch that was otherwise normal.  Reflex examination was normal, and no atrophy was present.  An EMG/NCS of the bilateral lower extremities was abnormal, showing evidence for left peroneal neuropathy, and a left L5 radiculopathy could not be excluded.

On the VA examination in April 2013, the diagnoses included peripheral neuropathy of the bilateral lower extremities, diagnosed in 1978.  The Veteran reported that his peripheral neuropathy had gotten worse since service, and he had had incapacitating episodes which led to his retirement in 2010.   He reported severe constant pain to the right and left lower extremity, as well as intermittent (usually dull) pain to the right and left lower extremity, and severe paresthesias and/or dysesthesias and numbness to the right and left lower extremity.  Muscle strength testing of the lower extremities was slightly diminished, and reflex testing was normal.  Sensory examination of the lower extremities was normal.  There were no trophic changes noted, and the Veteran's gait was normal.  The examiner's assessment of the severity of the peripheral neuropathy was mild incomplete paralysis of the right and left sciatic nerves and of the right and left anterior rural (femoral) nerve.  The examiner noted that the Veteran's peripheral neuropathy impacted his ability to work because pain and numbness could affect his ability to walk, stand, exercise, and do other daily activities.  

On a VA examination in January 2015, the diagnosis was bilateral peripheral neuropathy of the lower extremities, and the Veteran's symptoms included severe constant pain, severe intermittent dull pain, severe paresthesias and/or dysesthesias, and severe numbness.  Muscle strength testing of the lower extremities was slightly diminished, reflex testing of the lower extremities revealed hypoactive deep tendon reflexes, and sensory examination of the lower extremities revealed decreased sensation. There were no trophic changes noted, and the Veteran's gait was abnormal due to his back.  The examiner's assessment of the severity of the peripheral neuropathy was mild incomplete paralysis of the right and left sciatic nerves, the right and left obturator nerves, the right and left external cutaneous nerves of the thigh, and the right and left illio-inguinal nerves.  The examiner noted that the Veteran's peripheral neuropathy impacted his ability to work in that he experienced limited position sense with his lower extremities, loss of tactile sensation of the feet causing balance and ambulation difficulty. 

On a VA examination in March 2017, the diagnoses included right upper and lower extremity radiculopathy.  It was noted that the symptoms attributable to the Veteran's peripheral nerve condition included intermittent pain (usually dull) of the left lower extremity, but no paresthesias, dysesthesia, or numbness.  Muscle strength testing was normal, and he had no atrophy.  Sensory examination was normal.   It was noted that he did not have trophic changes attributed to peripheral neuropathy.  His gait was normal.  In evaluating the nerves affected, the examiner noted that the Veteran had mild incomplete paralysis of the sciatic nerve of the right lower extremity, and the left lower extremity was assessed as normal.  The examiner opined that the Veteran's peripheral nerve condition did not impact his ability to work.  

After reviewing the record, the Board concludes that the preponderance of the evidence shows that the symptoms related to the Veteran's service-connected peripheral neuropathy of the right and left lower extremities are for the most part sensory and, at most mild, and are equivalent to mild incomplete paralysis.  While he has experienced severe pain, paresthesias, and numbness in the lower extremities, sensory examinations have primarily been intact and normal, with a few findings of decreased sensation.  Moreover, objective examination shows no atrophy, no trophic changes, and there have been minimal to no reflex, neurologic, strength, or motor defects.  In short, there has been no showing of impairment approximating moderately severe incomplete paralysis.  38 C.F.R. § 4.7.  

In summary, the preponderance of the evidence reflects that the Veteran's service-connected peripheral neuropathy of the right and left lower extremities have each been no more than 10 percent disabling.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims for ratings in excess of 10 percent must be denied.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, supra.

2. Right Ankle Strain with DJD

The Veteran's service-connected right ankle disability is currently rated 20 percent disabling under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5271, which is the highest possibly disability rating under DC 5271 and is awarded for marked limitation of motion of the ankle.

Normal range of motion in an ankle is considered to be 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II. 

Based on review of the evidence, the Board finds that the preponderance of the evidence is against a finding that a rating in excess of 20 percent is warranted for the service-connected right ankle disability.  

In that regard, on a VA examination in December 2007, the Veteran reported a constant ache in the front and over both malleoli of the right ankle, and pain in the arch.  He reported daily flare-ups of pain, lasting 3 to 4 hours.  Pain was made worse by walking, climbing, stairs, standing, and prolonged sitting.  He wore a brace on the right ankle.  He was employed as a custodian and reported that during the past year on 3 occasions he had to rest for a 2-week period.  He reported that the right ankle pain woke him at night and every night he needed to ice his ankle down.  Range of motion testing revealed dorsiflexion to -15 degrees and plantar flexion was from 15 to 62 degrees.  On forced dorsiflexion there was pain.  After repetitive use there was no increased loss of motion due to pain, weakness, fatigue, lack of endurance, or incoordination.  It was noted that the Veteran appeared to have early changes of degenerative arthritis in the right ankle, causing a mild disability, and the Achilles tendonitis appeared to be resolved.

On a VA examination in February 2009, the Veteran's right ankle symptoms included giving way, instability, pain, stiffness, weakness, decreased speed of joint motion, repeated effusions, and warmth, swelling, and tenderness.  There were weekly flare-ups, moderate in severity, and lasting 1 to 2 days.  He reported that precipitating factors for flare-ups included prolonged walking, standing, climbing, heavy lifting, and squatting, and that ice, elevation, and rest improved his problems.  He reported that his right ankle was functionally impaired about 70 percent of the time due to pain, fatigue, and swelling during flare-ups.  He used a right ankle brace always and used a cane frequently with flare-ups.  It was noted that the weight-bearing joint was affected and he had an antalgic gait.  Objective examination revealed tenderness of the right ankle and a very tight tendon.  Range of right ankle motion testing showed dorsiflexion to 0 degrees and plantar flexion to 35 degrees, with no objective evidence of pain on active motion.  There was objective evidence of pain following repetitive motion, but no additional limits after 3 repetitions.   It was noted that his right ankle condition had significant effects on his occupational activities, including decreased mobility, and problems with lifting and carrying, as well as severe effects on chores, shopping exercise, recreation, sports, and driving.  

On a VA examination in July 2012, the Veteran reported having right ankle flare-ups impacting his ability to walk.  Range of motion testing revealed plantar flexion was to 15 degrees with no objective evidence of painful motion, and dorsiflexion was to 15 degrees with pain.  He was able to perform 3 repetitions of range of motion, with no additional loss of motion.  It was also noted that his functional impairment included less movement than normal, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  The right ankle was tender to palpation, and he reported using a cane constantly due to his ankle conditions.

On the VA examination in April 2013, the Veteran reported having pain and discomfort in the right ankle, and inability to do repetitive tasks.  He had difficulty walking short distances, getting in and out of cars, and being unable to walk on uneven surfaces.  He reported flare-ups including pain, stiffness, and difficulty walking for short periods of time.  Plantar flexion was to 20 degrees with pain at 10 degrees, and dorsiflexion (extension) was to 10 degrees with pain at 5 degrees.  He was able to perform 3 repetitions, with no additional loss of range of motion.  His functional impairment included less movement than normal, excess fatigability, pain on movement, instability of station, and interference with sitting, standing, and weight-bearing.  There was tenderness on the right ankle.  Muscle strength testing showed active movement against some resistance in the right ankle on plantar flexion and dorsiflexion.  There was no laxity or ankylosis of the right ankle.  It was noted that the Veteran's right ankle disability impacted his ability to work, including difficulty and pain during walking, standing, and exercise, and other daily activities.  He had normal strength, speed, coordination, and endurance of the ankle.  The examiner indicated it would require resort to speculation to opine as to the degree of additional loss during flare-ups and during repetitive use of the joint.

On a VA examination in January 2015, the Veteran complained of pain in his ankles, difficultly walking, pain when sleeping, stiffness, and weakness.  He reported having flare-ups that impacted the function of the ankle.  Range of motion testing revealed plantar flexion was to 30 degrees with pain at 25 degrees, and dorsiflexion was to 15 degrees with pain at 15 degrees.  The Veteran was able to perform 3 repetitions which resulted in post-test plantar flexion to 15 degrees and post-test dorsiflexion to 10 degrees.  It was noted that his functional impairment included excess fatigability, pain on movement, swelling, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  It was noted that the Veteran's ankle condition impacted his ability to work as he was unable to weight bear his own body mass, and was limited to standing 20 minutes due to pain and fatigue, and was unable to ambulate greater than 25 years due to pain and fatigue.  

On the VA examination in March 2017, the Veteran reported right ankle pain all day and night.  He reported flare-ups of the right ankle where he could not walk, stand, sit, or sleep without pain.  Functional impairment included the Veteran being unable to do repetitive motion because of pain and having to take a lot of breaks.  On range of motion testing, dorsiflexion was to 15 degrees with pain, and plantar flexion to 15 degrees with pain, which also contributed to functional loss.  The examiner noted there was tenderness in the post Achilles, but no pain with weight-bearing and no objective evidence of crepitus.  There was objective evidence of pain on passive range of motion testing of the right ankle and on non-weight bearing testing of the right ankle.  He was able to perform repetitive use testing with at least 3 repetitions, with no additional loss of function or range of motion.  The examiner opined that pain, weakness, fatigability, and incoordination did not significantly limit functional ability with repeated use over a period of time.  The examination was conducted during a flare-up and the examiner opined that pain significantly limited his functional ability with repeated use over a period of time.  Muscle strength of the right ankle was normal, with no atrophy, and there was no ankylosis.  Neither right ankle instability nor dislocation was suspected.  His right ankle disability impacted his ability to work, including limitations standing or walking more than 30 minutes and inability to stoop or bend regularly.  

The Veteran contends that his symptomatology related to his right ankle disability is more severe than currently rated.  After a review of all of the evidence, lay and medical, the Board finds that an evaluation in excess of 20 percent is not warranted for right ankle sprain with DJD, as the competent evidence of record shows that his right ankle disability has been productive of marked limitation of motion, but without ankylosis.

As a higher rating is not warranted under DC 5271, the Board will consider other potentially applicable diagnostic codes.  In that regard, the Veteran's service-connected right ankle disability encompasses DJD, and DC 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  Thus, a higher rating would not be warranted under DC 5003.  A 30 percent rating is not warranted pursuant to DC 5262 as there has been no showing of malunion of the fibula and tibia on x-rays, nor has there been objective evidence of right ankle impairment that shows marked ankle disability.  Both DC 5271 and 5262 contemplate limitation of motion, and separate ratings are not applicable.  See 38 C.F.R. § 4.14.  Since the evidence of record does not show any right ankle ankylosis, nor has the Veteran alleged such, an increased rating under DC 5270 (ankylosis of the ankle) is not warranted.  DCs 5272 to 5274 are not for application in this case because the highest ratings available under those codes are 20 percent.  

The Board has also considered the Veteran's service-connected right ankle disability in light of DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. §§ 4.40, 4.45, and 4.49.  In reviewing the record, the Board notes that throughout the appeal period, the Veteran has exhibited limitation of motion of the right ankle to varying degrees - at its worst, dorsiflexion was noted to be to 0 degrees on one occasion only, 10 degrees on another occasion, and 15 degrees on the VA examinations in 2012, 2015, and 2017, and similarly, at its worst, plantar flexion was noted to be 15 degrees on several occasions, but also was noted to 20, 30, and 35 degrees on other occasions.  The Board finds that this more closely approximates moderate limitation of motion.  The Board also notes that on range of right ankle motion, there was pain noted at the end ranges of motion, and that the Veteran he had full to nearly full strength in the right ankle, with no atrophy.  At one point, he had problems with instability and wore an ankle brace, as noted on the December 2007 and February 2009 VA examinations, but thereafter he had no problems with laxity or instability in the ankle.  While he does have ongoing problems with his right ankle as noted above, including complaints of daily pain and discomfort, these findings viewed as a whole do not approximate a finding of marked disability of the right ankle.  38 C.F.R. § 4.7.  The Board also recognizes that the Veteran's functional impairment due to his service-connected right ankle disability presents difficulty in his daily life.  In that regard, he has reported having pain and difficulties with walking, standing, sleeping, getting in and out of a car, and driving, due to his right ankle condition.  He has reported increased pain with increased activity, and reported daily to weekly flare-ups where he could not walk, stand, sit, or sleep without pain.  As noted above, objective examination showed moderate limitation of ankle motion, with findings of pain at the end ranges of motion.  On examinations during the appeal period, there was no additional limitation of motion upon repetitive use, there was, however, excess fatigability, pain on movement, swelling, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  Taken as a whole, the findings more closely approximate marked limitation of motion without additional compensable functional loss, particularly since repetitive use does not cause additional limitation of motion.  38 C.F.R. § 4.7.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the grant of a rating in excess of 20 percent for the Veteran's service-connected right ankle disability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for a rating in excess of 20 percent for right ankle disability must be denied.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

An initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied. 

An initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.

A disability rating in excess of 20 percent for right ankle strain with DJD is denied.




REMAND

1. Service Connection for Disability Manifested by Shortness of Breath

The Veteran contends that he has a disability manifested by shortness of breath that is related to service.  He contends he has had shortness of breath since service.

Service treatment records (STRs) show that the Veteran complained of chest pain on several occasions in service.  In June 1982, he complained of chest pain, difficulty breathing, and headache.  It was noted that he had crashed/bumped into another person.  He reported pain when breathing, and the assessment was costochondral strain, sternal contusion.  In 1984 and 1987 he again complained of chest pain.  On a separation examination in March 1995, he reported having shortness of breath for 2 years with running and was placed on a temporary profile

Post-service private medical treatment records dated in June 2008 reflect treatment for chest pain associated with shortness of breath.  A July 2008 Martin Army Community Hospital treatment record shows that the Veteran was seen for complaints of shortness of breath.  The study performed indicated a mild restrictive pattern with an obstructive pattern possibly present.  

In his notice of disagreement dated in September 2009, the Veteran reported that shortness of breath was one of the reasons he took an early retirement, and that he complained several times at Fort Stewart TMC in 1994-1995 of shortness of breath.

On a VA examination in January 2015, the Veteran reported his shortness of breath began in 2008.  He reported chest pain and difficulty breathing and being diagnosed with shortness of breath in June 2008, and still having shortness of breath and chest pain.  The diagnosis was exertional dyspnea.  The examiner opined that the claimed condition was less likely than not incurred in or caused by service.  For rationale, the examiner noted that the diagnosis of exertional dyspnea was made by pulmonary medicine in 2008, that the pulmonary physician mentioned positive restrictive pulmonary process as well, and that the Veteran by his own admission reported that his symptoms did not occur until after separation from service.  The examiner noted that active military records lacked any evaluation or complaint of shortness of breath, and opined that therefore the Veteran's shortness of breath was less likely than not incurred in or caused by service.

In support of his claim, the Veteran submitted a letter from Dr. S. of Columbus Cardiology Associates, P.C., dated in October 2017.  Dr. S. indicated that they followed the Veteran for coronary artery disease, hypertension, and hyperlipidemia; that the Veteran received a stent placement in November 2016 due to his LAD (left anterior descending artery); and that his cardiac symptoms did not resolve so he underwent a subsequent LHC (left heart catheterization) in December 2016.  Dr. S. noted that the Veteran's chest pain and shortness of breath were his primary complaints and since the intervention his symptoms had improved, but had not completely resolved as he presented to their office for exacerbating symptoms, possibly due to other non-cardiac etiologies.  

In an Appellate Brief Presentation submitted by the Veteran's representative in October 2017, the representative directed "the Board's attention to the statement provided by the Veteran's treating physician dated October 23, 2017" and requested a decision favorable to the claimant based on the cumulative evidence of record, but also noted that "if the Board finds that the evidence in the record is not adequate, it must remand for further development".  

In light of the foregoing, the Board finds that another VA examination with opinion is required in order to determine whether the Veteran has a disability manifested by shortness of breath that may be related to service.  As noted above, he has been diagnosed with exertional dyspnea, which the VA examiner in 2015 found was not related to service, in part based on a finding that the Veteran did not report shortness of breath until 2008 and that active military records lacked any evaluation or complaint of shortness of breath.  As noted above, however, the Veteran complained of difficulty breathing and shortness of breath with running in service, and the Veteran has reported having shortness of breath since service.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   Accordingly, a VA addendum opinion is necessary in this matter.
2. Higher Rating for Lumbar and Thoracic Spine Disability

Regarding the Veteran's claim for a higher rating for his service-connected spine disability, although further delay is regrettable, additional action is necessary prior to appellate review.  Notably, a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In the August 2016 remand, the Board directed that the Veteran be scheduled for a VA examination to determine the current severity of his service-connected lumbar and thoracic spine disability.  The claims file must be reviewed by the examiner.  In addition to range of motion findings, the examiner was asked to "address whether the Veteran had any incapacitating episodes (physician prescribed bedrest) (frequency and duration during a 12-month period) after the April 2013 VA medical examination".  The examiner was directed to consider several letters submitted by the Veteran from his treating physicians.  Additionally, the examiner was asked to provide the frequency and duration of any such incapacitating episodes, and the definition of an incapacitating episode was described as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, DC 5243.  Finally, the examiner was directed that rationale must be provided for any opinion reached.

Review of the VA examination in March 2017, however, shows that the examiner merely concluded that the Veteran did not have IVDS of the thoracolumbar spine.  The examiner did not provide further commentary as to whether the Veteran had incapacitating episodes due to IVDS or due to other related/diagnosed back disabilities to include degenerative disc disease.  The examiner in 2017 also did not address whether the Veteran had "any incapacitating episodes (physician prescribed bedrest) (frequency and duration during a 12-month period) after the April 2013 VA medical examination", and did not address the frequency and duration of any incapacitation episodes after reviewing the letters submitted by the Veteran from his treating physicians.  As the VA examiner should address all of the remand directives, or provide an explanation as to why that is not possible, a remand is warranted.  Stegall v. West, supra.  The Board acknowledges this request requires the examiner to make a retrospective assessment of severity of the Veteran's service-connected spine disability; thus, on remand, if the examiner is unable to respond to the remand directives, an explanation should be provided.

With regard to the issue of entitlement to a TDIU rating, because a favorable decision with regard to the issues remanded above may have an impact on the TDIU rating claim, such issues are inextricably intertwined and the claim for a TDIU rating must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following actions:

1. Forward the Veteran's claims file (to include this remand) to the January 2015 VA examiner for review and to provide an addendum medical opinion that addresses the inadequacies in the opinion/rationale from 2015.  If the January 2005 2015 VA examiner is no longer available to review the records, or is unable to offer the opinions sought, such should be noted for the record and the claims file forwarded to another appropriate examiner for review and opinion.  If it is determined that a physical examination is necessary to provide the requested opinion, then such should be scheduled.  

Specifically, the examiner is asked to again address the likelihood (very likely, as likely as not, or unlikely) of whether the Veteran has a disability manifested by shortness of breath related to his military service.  The examiner must address the Veteran's contention of having shortness of breath during and since service. 

The opinion provider should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If the examiner is unable to provide any opinions without resort to speculation, this should be clearly stated, and provide an explanation why this is so. 

2. Forward the Veteran's claims file (to include this remand) to the March 2017 VA examiner for review and to provide an addendum medical opinion that addresses the inadequacies in the opinion/rationale from 2017.  If the March 2017 VA examiner is no longer available to review the records, or is unable to offer the opinions sought, such should be noted for the record and the claims file forwarded to another appropriate examiner for review and opinion.  If it is determined that a physical examination is necessary to provide the requested opinion, then such should be scheduled.  

Specifically, the examiner is asked to again address whether the Veteran had any incapacitating episodes (physician prescribed bedrest) (frequency and duration during a 12-month period) after the April 2013 VA medical examination.  After considering the letters submitted by the Veteran from his treating physicians to include: the September 2009 certificate from MACH stating that the Veteran could not return to work for 14 days until October 2009, a February 2009 letter to the Department of the Army, Headquarters United States Army Medical Department Activity, noting that the Veteran has been under the care of Dr. Zagorski beginning in November 2009 and would be able to return to work in February 2009, an October 2009 certificate from MACH noting that the Veteran could not work until December 1, 2009, an October 2009 letter from Dr. Black indicating that the Veteran was unable to work until November 5, 2009, a March 2010 certificate stating that the Veteran could not return to school for 45 days (from March 2010 to April 2010) and not to return to work for 30 days from April 2010 to May 201, the should provide the frequency and duration of any such incapacitating episodes.  Rationale must be provided for any opinion reached.  If the examiner is unable to provide any opinions without resort to speculation, this should be clearly stated, and provide an explanation why this is so. 

An incapacitating episode is defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

3. Ensure compliance with the directives of this remand. If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, supra.

4. After completing the above actions, and any other development as may be indicated, readjudicate the claims.  If any benefit remains denied, provide a supplemental statement of the case (SSOC) to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


